By the Cottier.
The statute regulating pieas excepts from matters, which may be given in evidence under the general issue, a discharge from the plaintiff his accord, and every other special matter, whereby the defendant, by the act of the plaintiff, is saved or acquittedfrom the plaintiff’s demand*
It is manifest from the tenor of this instrument, that it tras intended to be a bar to all suits, of whatever nature, which the plaintiff might bring against the defendant, for cause of action prior to its date. It is this understanding of it only, that gives meaning and effect to the terms “ in full satisfaction of all debts, dues, and demands, whatever.” But, although it extends and applies equally to every suit, that might be brought, it cannot be evidence, in every suit, that Sh of the original debt or duty declared upon has been paid. It cannot, therefore, be such evidence, in any particular suit. Nor could it be intended as evidence, in any case, that any definite portion of the si. had been paid on the original debt or duty, in such case ; for no definite portion of it is either expressed, or ascertainable with reference to any case.
The instrument is evidence of an accord, with satisfaction, that Si. was accepted, in Hen of any right of action against the defendant, which the plaintiff had. It is so ;o be taken, both because it has the customary form used m such cases, in this State, and because it cannot, as we *278have seen, be taken otherwise. It is, therefore, within the exception of the statute. '
If barely the circumstance, that an instrument contains evidence of the payment of a sum of money, renders it admissible under the general issue, the statute will be defeated ; for almost every discharge or acquittance under the hand of the party contains such evidence. The payment, however, in such cases, as in the present case, is not the payment or performance of the original debt or duty, but of what the party receiving has accorded to accept, in lieu thereof ; and it is the accord only, a fact not enquirable into under the general issue, that gives relevancy t’o the payment.